Opinion issued March 27, 2003




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01066-CV
____________

WILLIE R. DAVIS, Appellant

V.

BEVERLY A. DAVIS, Appellee



On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 001119187



O P I N I O N
	Appellant states this is an appeal from a judgment signed August 23, 2002. 
Appellant has invoked the jurisdiction of this Court by filing a notice of appeal, but
he has not paid the appellate filing fee.  On January 21, 2003, this Court ordered that
unless, within 15 days of the date of the order, appellant paid the appellate filing fee,
his appeal would be dismissed.  The 15 days have expired and appellant has not paid
the appellate filing fee.
	Accordingly, we dismiss the appeal.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.

Do not publish.  Tex. R. App. P. 47.